[Cite as Brown v. Bradshaw, 126 Ohio St. 3d 265, 2010-Ohio-3758.]




            BROWN, APPELLANT, v. BRADSHAW, WARDEN, APPELLEE.
      [Cite as Brown v. Bradshaw, 126 Ohio St. 3d 265, 2010-Ohio-3758.]
Habeas corpus — Claim of denial of right to be present and to have counsel
        present at critical stage of trial — Adequate remedy in ordinary course of
        law by way of direct appeal — Writ denied.
  (No. 2010-0649 — Submitted August 10, 2010 — Decided August 18, 2010.)
     APPEAL from the Court of Appeals for Richland County, No. 10 CA 14.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Felix Brown Jr., for a writ of habeas corpus. “Like other
extraordinary-writ actions, habeas corpus is not available when there is an
adequate remedy in the ordinary course of law.” In re Complaint for Writ of
Habeas Corpus for Goeller, 103 Ohio St. 3d 427, 2004-Ohio-5579, 816 N.E.2d
594, ¶ 6. Brown had an adequate remedy by way of direct appeal from his
criminal convictions and sentence to raise his claims that he was denied his right
to be physically present and to have counsel present at a critical stage in his trial,
as well as to have the portion of the trial in which the trial court issued
supplemental jury instructions open to the public. See Bozsik v. Hudson, 110
Ohio St. 3d 245, 2006-Ohio-4356, 852 N.E.2d 1200, ¶ 7-9; State v. Davis, 116
Ohio St. 3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 90-93.
                                                                   Judgment affirmed.
        BROWN,      C.J.,   and    PFEIFER,    LUNDBERG       STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Felix Brown Jr., pro se.
                          SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and Gene D. Park, Assistant Attorney
General, for appellee.
                            __________________




                                      2